Case 1:16-cv-00113-MAC-ZJH Document 89 Filed 03/23/21 Page 1 of 2 PageID #: 436




  UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


 JOSEPH COLONE,                                         §
                                                        §
                  Plaintiff,                            §
                                                        §
 versus                                                 §    CIVIL ACTION NO. 1:16-CV-113
                                                        §
 MITCH WOODS, et al.,                                   §
                                                        §
                  Defendants.                           §

                               MEMORANDUM OPINION AND ORDER

          Plaintiff, Joseph Colone, a former pre-trial detainee at the Jefferson County Correctional

 Facility, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against

 several defendants.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends dismissing plaintiff’s claims against defendants Gallander,

 Woods and Werner for failure to serve pursuant to Federal Rule of Civil Procedure 4(m) (docket

 entry nos. 84 & 85) and granting defendants Cassidy, Eiselstein and Morris’ Motion to Dismiss

 (docket entry no. 86).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          Plaintiff received a copy of the Reports and Recommendations on February 25, 2021 (docket entry no. 87)
          and on March 5, 2021 (docket entry no. 88).
Case 1:16-cv-00113-MAC-ZJH Document 89 Filed 03/23/21 Page 2 of 2 PageID #: 437




                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

 accordance with the recommendations of the Magistrate Judge.


        SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
